1
2
3                                                           JS-6
4
5
6
7
8
9
10
11
12                     UNITED STATES DISTRICT COURT

13                    CENTRAL DISTRICT OF CALIFORNIA

14   MILTON ALFREDO NUNEZ,              CASE NO. CV 18-9423-JFW (JCx)

15              Plaintiff,              Honorable John F. Walter

16              vs.                     JUDGMENT

17   FORD MOTOR COMPANY, a
     Delaware Corporation, and DOES 1
18   through 10, inclusive,

19              Defendants.
20
21
22
23
24
25
26
27
28

                                    JUDGMENT
1         Pursuant to the Court’s Order granting the Motion for Summary Judgment
2    filed by defendant Ford Motor Company (“Defendant”) (Docket Nos. 122-123),
3    which granted summary judgment for Defendant on the claims asserted by plaintiff
4    Milton Alfredo Nunez (“Plaintiff”), IT IS HEREBY ORDERED, ADJUDGED,
5    AND DECREED that Defendant shall have judgment in its favor against Plaintiff.
6    IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff take
7    nothing and that Defendant shall have its costs of suit.
8
9
10
11   Dated: November 20, 2019              ________________________________
12                                         Honorable John F. Walter
13                                         United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -1-
                                          JUDGMENT
